DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present U.S. non-provisional application is being examined under the first-inventor-to-file provisions of the AIA . The present U.S. non-provisional application, filed on January 25, 2021, is the U.S. national stage of an international PCT application, filed on August 8, 2019, and claims benefit to a U.S. provisional application, filed on August 9, 2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted January 25, 2021 was filed       before the mailing date of a first Office action in the present U.S. non-provisional application,      in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for all anticipation rejections set forth in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al.              (US 2021/0152306 A1). 
1. An Integrated Access and Backhaul (IAB) node that communicates over a radio interface (Liu, FIG. 1B), the IAB node comprising: 
Liu, FIG. 1B, Id.) configured to receive first bitmap information used for indicating which synchronization signal and physical broadcast channel block (SS/PBCH block) is transmitted in a SS/PBCH block transmission(s) (Liu, paras. [0096], [0097], “In some embodiment, the muting pattern in the muting resource configuration information transmitted from a higher-level IAB node to a lower-level IAB node can be indicated by a bitmap. For example, referring back to FIG. 15 again, in which a muting periodicity comprises 8 resources for potential transmission of SSBs, an 8-bit bitmap can be used by an upper-level IAB node for the indication of at least one muting resource to a lower-level IAB node. Specifically, a 8-bit bitmap comprising “11011111”, indicating a SSB transmission resource 2 is a muting resource and the rest of the SSB transmission resources (i.e., 0, 1, and 3-7) are for actual transmission of SSBs. In some embodiments, the bitmap for muting pattern indication can be transmitted on a RRC signaling from the upper-level JAB node to the lower-level JAB node…” emphasis added.), 
the receiving circuity configured to receive second information used for indicating whether the SS/PBCH transmission is muted or not (Liu, paras. [0096], [0097], “In some embodiment, the muting pattern in the muting resource configuration information transmitted from a higher-level IAB node to a lower-level IAB node can be indicated by a bitmap. For example, referring back to FIG. 15 again, in which a muting periodicity comprises 8 resources for potential transmission of SSBs, an 8-bit bitmap can be used by an upper-level IAB node for the indication of at least one muting resource to a lower-level IAB node. Specifically, a 8-bit bitmap comprising “11011111”, indicating a SSB transmission resource 2 is a muting resource and the rest of the SSB transmission resources (i.e., 0, 1, and 3-7) are for actual transmission of SSBs. In some embodiments, the bitmap for muting pattern indication can be transmitted on a RRC signaling from the upper-level JAB node to the lower-level JAB node…” emphasis added. Id.), and 
Liu, FIG. 1B, Id.) configured to perform, based on the first bitmap information and the second information, the SS/PBCH transmission(s) (Liu, paras. [0096], [0097], “…In some embodiments, different SSB transmission periodicity can be used on different IAB nodes. For example, the SSB transmission periodicity of JAB node 1 is 20 ms and the SSB transmission periodicity of JAB node 2 is 10 ms. Under the same muting periodicity of 160 ms, there are 8 and 16 resources for potential transmission of SSBs for IAB node 1 and IAB node 2, respectively. Therefore, different bitmaps (i.e., 8-bit and 16-bit bitmaps) can be used for JAB node 1 and JAB node 2, respectively.” Id.)
2. The IAB node of claim 1, wherein the SS/PBCH block is used for a measurement by an IAB node in a case that the SS/PBCH block is transmitted in the SS/PBCH transmission(s) (Liu, paras. [0105], [0108], “In some embodiments, when a resource of a reference signal (e.g., SS and PBCH blocks, and CSI-RS) transmission resource completely or partially overlaps with a measurement resource in the time-frequency domain, the resource is a muting resource. As used herein, a “measurement resource” refers to a resource in the time and frequency domain on which an JAB node receives reference signals (e.g., SS and PBCH blocks and CSI-RS) transmitted from adjacent IAB nodes. In the following description, we take SSBs as an example of reference signals. […] The method 1400 continues to operation 1406 in which IAB nodes 102-1A, 102-1B, and 102-2A transmits its SS/PBCH on at least one resource for actual transmission of SSBs to adjacent IAB nodes and detects its adjacent IAB nodes on at least one muting resource, according to some embodiments. The actual transmission of SSBs and measurement of adjacent IAB nodes are performed according to the at least one muting resource.” emphasis added.)
3. An Integrated Access and Backhaul (IAB) donor that communicates over a radio interface (Liu, FIG. 1B, Id.), the IAB donor comprising: 
Liu, FIG. 1B, Id.) configured to transmit first bitmap information used for indicating which synchronization signal and physical broadcast channel block (SS/PBCH block) is transmitted in a SS/PBCH block transmission(s) (Liu, paras. [0096], [0097], Id.), 
the transmitting circuity configured to transmit second information used for indicating whether the SS/PBCH transmission is muted or not (Liu, paras. [0096], [0097], Id. cf. Claim 1).
4. The IAB donor of claim 3, wherein the SS/PBCH block is used for a measurement by an IAB node in a case that the SS/PBCH block is transmitted in the SS/PBCH transmission(s) (Liu, paras. [0105], [0108], Id. cf. Claim 2).
5. A method of an Integrated Access and Backhaul (IAB) node that communicates over a radio interface (Liu, FIG. 1B, Id.), the method comprising: 
receiving first bitmap information used for indicating which synchronization signal and physical broadcast channel block (SS/PBCH block) is transmitted in a SS/PBCH block transmission(s) (Liu, paras. [0096], [0097], Id.), 
receiving second information used for indicating whether the SS/PBCH transmission is muted or not (Liu, paras. [0096], [0097], Id.), and 
transmitting circuitry configured to perform, based on the first bitmap information and the second information, the SS/PBCH transmission(s) (Liu, paras. [0096], [0097], Id. cf. Claim 1).
6. The method of claim 5, wherein the SS/PBCH block is used for a measurement by an IAB node in a case that the SS/PBCH block is transmitted in the SS/PBCH transmission(s) (Liu, paras. [0105], [0108], Id. cf. Claim 2).
7. A method of an Integrated Access and Backhaul (IAB) donor that communicates over a radio interface (Liu, FIG. 1B, Id.), the method comprising: 
Liu, paras. [0096], [0097], Id.), 
transmitting second information used for indicating whether the SS/ PBCH transmission is muted or not (Liu, paras. [0096], [0097], Id. cf. Claim 1).
8. The method of claim 7, wherein the SS/PBCH block is used for a measurement by an IAB node in a case that the SS/PBCH block is transmitted in the SS/PBCH transmission(s) (Liu, paras. [0105], [0108], Id. cf. Claim 2).
Claim Objections
Claims 5 and 6 are objected to because of informalities for the following reasons. Claim 5 recites “transmitting circuitry configured to perform, based on the first bitmap information and the second information, the SS/PBCH transmission(s)” (ll. 8-9), however the claim is a method claim not an apparatus claim. Accordingly, the recitation is simply construed as transmitting, by transmitting circuitry, the SS/PBCH transmission(s) based on the first bitmap information and the second information. Claim 6 is dependent therefrom. Appropriate correction is required.
Conclusion
The prior art made of record (PTO-1449, PTO-892) and not relied upon is considered pertinent to the subject matter of the present U.S. non-provisional application.
Liu et al. (US 2021/0153147 A1) provides prior art disclosure considered as relevant to the subject matter of the claimed invention (Liu, Abstract, para. [0085], “Embodiments of this disclosure provide a signal transmission method and a communications device. The signal transmission method includes: obtaining auxiliary information of a synchronization signal of a preset operation ”)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Weidner whose telephone number is (571) 270-1825. The examiner can normally be reached Monday - Friday, 8:00 AM - 5:00 PM, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing by using a USPTO supplied web-based collaboration tool. To schedule an interview, the applicant    is encouraged to use the USPTO Automated Interview Request (AIR) form provided at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 




/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476